  Case 17-00557         Doc 57     Filed 02/20/19 Entered 02/20/19 09:09:39              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-00557
         SHARDAE L JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/09/2017.

         2) The plan was confirmed on 03/09/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/08/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/17/2019.

         6) Number of months from filing to last payment: 22.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-00557       Doc 57        Filed 02/20/19 Entered 02/20/19 09:09:39                   Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $9,792.46
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $9,792.46


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $974.50
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $452.33
    Other                                                                  $37.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,463.83

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
ADVENTIST BOLINGBROOK HOSPITA    Unsecured         100.00           NA            NA            0.00        0.00
AMERICAN EXPRESS                 Unsecured      2,395.00       2,395.63      2,395.63           0.00        0.00
AMERICASH LOANS LLC              Unsecured         400.00      1,129.32      1,129.32           0.00        0.00
AMITA HEALTH ADVENTIST           Unsecured            NA       4,953.71      4,953.71           0.00        0.00
AURORA POLICE DEPT PHOTO ENFO    Unsecured         300.00           NA            NA            0.00        0.00
BANK OF AMERICA                  Unsecured         100.00           NA            NA            0.00        0.00
BANK OF AMERICA                  Unsecured      1,199.00       1,199.30      1,199.30           0.00        0.00
CAPITAL ONE NA                   Unsecured         508.00        508.78        508.78           0.00        0.00
CHASE BANK USA                   Unsecured         100.00           NA            NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      4,258.00       5,187.70      5,187.40           0.00        0.00
DSNB MACYS                       Unsecured      1,640.00            NA            NA            0.00        0.00
EDWARD HOSPITAL                  Unsecured         100.00           NA            NA            0.00        0.00
ENHANCED RECOVERY CO L           Unsecured          45.00           NA            NA            0.00        0.00
FIFTH THIRD BANK                 Unsecured         470.00           NA            NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         800.00           NA            NA            0.00        0.00
INTERNAL REVENUE SERVICE         Priority       4,200.00       1,644.49      1,644.49           0.00        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         437.47        437.47           0.00        0.00
MB FINANCIAL NA                  Unsecured         300.00           NA            NA            0.00        0.00
Mcydsnb                          Unsecured      1,187.00            NA            NA            0.00        0.00
PRA RECEIVABLES MGMT             Secured       11,900.00     20,017.19      20,517.19      6,384.94    1,943.69
PRA RECEIVABLES MGMT             Unsecured      7,543.00            NA            NA            0.00        0.00
RUSH COPLEY MEDICAL CENTER       Unsecured         100.00           NA            NA            0.00        0.00
SPRINT NEXTEL                    Unsecured         700.00           NA            NA            0.00        0.00
ST IL TOLLWAY AUTHORITY          Unsecured      1,000.00     20,074.90      20,074.90           0.00        0.00
SYNCB                            Unsecured           0.00           NA            NA            0.00        0.00
SYNCB                            Unsecured           0.00           NA            NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC        Unsecured      1,200.00         887.15        887.15           0.00        0.00
US DEPT OF ED/GLELSI             Unsecured      3,781.00            NA            NA            0.00        0.00
US DEPT OF ED/GLELSI             Unsecured      2,540.00            NA            NA            0.00        0.00
US DEPT OF ED/GLELSI             Unsecured      1,886.00            NA            NA            0.00        0.00
US DEPT OF EDUCATION             Unsecured      4,449.00     12,789.73      12,789.73           0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 17-00557         Doc 57      Filed 02/20/19 Entered 02/20/19 09:09:39                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $20,517.19          $6,384.94         $1,943.69
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $20,517.19          $6,384.94         $1,943.69

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $1,644.49                $0.00            $0.00
 TOTAL PRIORITY:                                          $1,644.49                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $49,563.39                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,463.83
         Disbursements to Creditors                             $8,328.63

TOTAL DISBURSEMENTS :                                                                        $9,792.46


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
